DETAILED ACTION
Claims 1-20 are pending.


Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1-2, 4, 7, 9-18, and 20 are rejected under pre-AIA  35 U.S.C. 102(b) as being unpatentable over U.S. Patent Publication No. 2011/0015799 (Pollack) (cited by Applicant).


Claim 1:
The cited prior art describes a system for electric power grid management, comprising: (Pollack: “An embodiment for a method for managing electric resources via a smart charging benefit analysis includes determining a smart charging benefit, which is a benefit provided by an energy management system that manages electric resources.” Paragraph 0008; see the power grid 114 as illustrated in figure 1; “Upon establishing a connection, the remote IPF module 134 or charging component 214 may register with flow control server 106 through a subsequent communication 903.” Paragraph 0136; “In one embodiment, messages 904 may include a command setting, a power level and/or a ping to determine whether the remote IPF module 134 or charging component 214 is still connected.” Paragraph 0137)
at least one active grid element constructed and configured for network-based communication with at least one server and (Pollack: see the remote IPF module 134 as illustrated in figure 1; see the bridge 120 and connection locality module 120 (i.e., server) sending and receiving messages as described in paragraph 0052 and as illustrated in figure 2A; “FIG. 3 shows another implementation of the connection locality module 210 of FIG. 2, in greater detail. In FIG. 3, an electric resource 112 has an associated remote IPF module 134, including a bridge 120. The power cord 208 connects the electric resource 112 to the power grid 114 and also to the connection locality module 210 in order to communicate with the flow control server 106.” Paragraph 0051; “The flow control server 106 includes a connection manager 702 to communicate with electric resources 112, a prediction engine 704 that may include a learning engine 706 and a statistics engine 708, a constraint optimizer 710, and a grid interaction manager 712 to receive grid control signals 714.” Paragraph 0084; “FIG. 9 illustrates a resource communication protocol. As shown, a remote IPF module 134 or charging component 214 may be in communication with a flow control server 106 over the Internet 104 or another networking fabric or combination of networking fabrics. In various embodiments, a protocol specifying an order of messages and/or a format for messages may be used to govern the communications between the remote IPF module 134 or charging component 214 and flow control server 106.” Paragraph 0133)
at least one coordinator operable to route messages between the at least one active grid element and the at least one server; (Pollack: see the router and/or bridge 120 as described in paragraph 0052 and as illustrated in figure 2A)
wherein the at least one active grid element is operable to actively function within an electric power grid; (Pollack: see the registration as illustrated in figure 9 and as described in paragraph 0135; “Upon establishing a connection, the remote IPF module 134 or charging component 214 may register with flow control server 106 through a subsequent communication 903.” Paragraph 0136; “Upon plugging in, the electric resource 112 may communicate with the directory server 602, providing the directory server 112 with a resource identifier and/or a location identifier.  Based on this information, the directory server 602 may respond, identifying which flow control center 102/102' to use.” Paragraph 0079)
wherein the at least one coordinator is operable for communication of telemetry and revenue grade metrology to provide measurement and verification for the at least one active grid element; and (Pollack: see the update message 906 to the information in communication 903 providing information such as supply availability of a battery as illustrated in figure 9 and as described in paragraphs 0135, 0136, 0137, 0138; see the router and/or bridge 120 as described in paragraph 0052 and as illustrated in figure 2A; “The messages 906 may include, for example, status updates to the information provided in the registration message 903.” Paragraph 0138; “Communication 903 may include a location identifier scheme, a latitude, a longitude, a max power value that the remote IPF module 134 or charging component 214 can draw, a max power value that the remote IPF module 134 or charging component 214 can provide, a current power value, and/or a current state of charge.” Paragraph 0136; “The communicative power flow controller 806 also includes a bidirectional power flow meter 824 that tracks power transfer to and from each electric resource 112, in this case the battery bank 202 of an electric vehicle 200.” Paragraph 0090; “Power is the rate of energy consumption per interval of time. Power indicates the quantity of energy transferred during a certain period of time, thus the units of power are quantities of energy per unit of time. The power flow meter 824 measures power for a given electric resource 112 across a bidirectional flow--e.g., power from grid 114 to electric vehicle 200 or from electric vehicle 200 to the grid 114. In one implementation, the remote IPF module 134 can locally cache readings from the power flow meter 824 to ensure accurate transactions with the central flow control server 106, even if the connection to the server is down temporarily, or if the server itself is unavailable.” Paragraph 0105)
wherein the at least one coordinator is operable to communicate at least one function message for the at least one active grid element, (Pollack: see the router and/or bridge 120 as described in paragraph 0052 and as illustrated in figure 2A; “Upon establishing a connection, the remote IPF module 134 or charging component 214 may register with flow control server 106 through a subsequent communication 903. Communication 903 may include a location identifier scheme, a latitude, a longitude, a max power value that the remote IPF module 134 or charging component 214 can draw, a max power value that the remote IPF module 134 or charging component 214 can provide, a current power value, and/or a current state of charge.” Paragraph 0136; “In FIG. 2A, a location-specific connection locality module 210 performs the function of network access point--in this case, the Internet access point. A bridge 120 intervenes between the receptacle 204 and the network access point so that the power cord 208 can also carry network communications between the electric vehicle 200 and the receptacle 204. With such a bridge 120 and connection locality module 210 in place in a connection location, no other special wiring or physical medium is needed to communicate with the remote IPF module 134 of the electric vehicle 200 other than a conventional power cord 208 for providing residential line current at any conventional voltage. Upstream of the connection locality module 210, power and communication with the electric vehicle 200 are resolved into the powerline 206 and an Internet cable 104.” Paragraph 0043)
wherein the at least one function message includes a predetermined, intended function for the at least one active grid element. (Pollack: “Upon establishing a connection, the remote IPF module 134 or charging component 214 may register with flow control server 106 through a subsequent communication 903. Communication 903 may include a location identifier scheme, a latitude, a longitude, a max power value that the remote IPF module 134 or charging component 214 can draw, a max power value that the remote IPF module 134 or charging component 214 can provide, a current power value, and/or a current state of charge.” Paragraph 0136; “storing locally-cached behavior profiles for "roaming" connectivity (what to do when charging on a foreign system, i.e., when charging in the same utility territory on a foreign meter or in a separate utility territory, or in disconnected operation, i.e., when there is no network connectivity);” paragraph 0100)

Claim 2:
The cited prior art describes the system of claim 1, wherein the measurement and verification are generated by at least one smart meter. (Pollack: “Power is the rate of energy consumption per interval of time. Power indicates the quantity of energy transferred during a certain period of time, thus the units of power are quantities of energy per unit of time. The power flow meter 824 measures power for a given electric resource 112 across a bidirectional flow--e.g., power from grid 114 to electric vehicle 200 or from electric vehicle 200 to the grid 114. In one implementation, the remote IPF module 134 can locally cache readings from the power flow meter 824 to ensure accurate transactions with the central flow control server 106, even if the connection to the server is down temporarily, or if the server itself is unavailable.” Paragraph 0105)

Claim 4:
The cited prior art describes the system of claim 1, wherein the network-based communication is Internet Protocol (IP) based. (Pollack: see the remote IPF module 134 connected to the internet 104 as illustrated in figure 1; see the bridge 120 and connection locality module 120 (i.e., server) sending and receiving messages as described in paragraph 0052 and as illustrated in figure 2A; “The communication medium from flow control center 102 to the connection location, such as residence 124, can take many forms, such as cable modem, DSL, satellite, fiber, WiMax, etc. In a variation, electric resources 112 may connect with the Internet by a different medium than the same power wire that connects them to the power grid 114.” Paragraph 0038)

Claim 7:
The cited prior art describes the system of claim 2, wherein the at least one smart meter includes at least one interval data recorder (IDR) that provides at least one profile and/or at least one command to be executed by the at least one active grid element. (Pollack: “The communicative power flow controller 806 also includes a bidirectional power flow meter 824 that tracks power transfer to and from each electric resource 112, in this case the battery bank 202 of an electric vehicle 200.” Paragraph 0090; “These above-listed components may vary among different implementations of the communicative power flow controller 806, but implementations typically include:” paragraph 0091; “executing pre-programmed or learned behaviors when the electric resource 112 is offline (not connected to Internet 104, or service is unavailable);” paragraph 0099; “storing locally-cached behavior profiles for "roaming" connectivity (what to do when charging on a foreign system, i.e., when charging in the same utility territory on a foreign meter or in a separate utility territory, or in disconnected operation, i.e., when there is no network connectivity);” paragraph 0100; “metering power-flow information and caching meter data during offline operation for later transaction.” Paragraph 0102; “Power is the rate of energy consumption per interval of time. Power indicates the quantity of energy transferred during a certain period of time, thus the units of power are quantities of energy per unit of time. The power flow meter 824 measures power for a given electric resource 112 across a bidirectional flow--e.g., power from grid 114 to electric vehicle 200 or from electric vehicle 200 to the grid 114. In one implementation, the remote IPF module 134 can locally cache readings from the power flow meter 824 to ensure accurate transactions with the central flow control server 106, even if the connection to the server is down temporarily, or if the server itself is unavailable.” Paragraph 0105)

Claim 9:
The cited prior art describes the system of claim 1, wherein the at least one coordinator is operable to communicate a geographic location of the at least one active grid element to the at least one server. (Pollack: see the update message 906 to the information in communication 903 providing information such as supply availability of a battery as illustrated in figure 9 and as described in paragraphs 0135, 0136, 0137, 0138; see the router and/or bridge 120 as described in paragraph 0052 and as illustrated in figure 2A; “The messages 906 may include, for example, status updates to the information provided in the registration message 903.” Paragraph 0138; “Communication 903 may include a location identifier scheme, a latitude, a longitude, a max power value that the remote IPF module 134 or charging component 214 can draw, a max power value that the remote IPF module 134 or charging component 214 can provide, a current power value, and/or a current state of charge.” Paragraph 0136)

Claim 10:
The cited prior art describes the system of claim 1, wherein the at least one function message includes a unique grid element identifier, an equipment identifier, IP address information, content information, security information and/or authentication information. (Pollack: see the update message 906 to the information in communication 903 providing information such as supply availability of a battery as illustrated in figure 9 and as described in paragraphs 0135, 0136, 0137, 0138; see the router and/or bridge 120 as described in paragraph 0052 and as illustrated in figure 2A; “The messages 906 may include, for example, status updates to the information provided in the registration message 903.” Paragraph 0138; “Communication 903 may include a location identifier scheme, a latitude, a longitude, a max power value that the remote IPF module 134 or charging component 214 can draw, a max power value that the remote IPF module 134 or charging component 214 can provide, a current power value, and/or a current state of charge.” Paragraph 0136)

Claim 11:
The cited prior art describes the system of claim 1, 
wherein the at least one coordinator is operable to communicate load characteristics for the at least one active grid element to the at least one server, and (Pollack: see the update message 906 to the information in communication 903 providing information such as supply availability of a battery as illustrated in figure 9 and as described in paragraphs 0135, 0136, 0137, 0138; see the router and/or bridge 120 as described in paragraph 0052 and as illustrated in figure 2A; “The messages 906 may include, for example, status updates to the information provided in the registration message 903.” Paragraph 0138; “Communication 903 may include a location identifier scheme, a latitude, a longitude, a max power value that the remote IPF module 134 or charging component 214 can draw, a max power value that the remote IPF module 134 or charging component 214 can provide, a current power value, and/or a current state of charge.” Paragraph 0136)
wherein the load characteristics include a power factor, a voltage, a current, and/or a reactive power for the at least one active grid element. (Pollack: see the update message 906 to the information in communication 903 providing information such as supply availability of a battery as illustrated in figure 9 and as described in paragraphs 0135, 0136, 0137, 0138; see the router and/or bridge 120 as described in paragraph 0052 and as illustrated in figure 2A; “The messages 906 may include, for example, status updates to the information provided in the registration message 903.” Paragraph 0138; “Communication 903 may include a location identifier scheme, a latitude, a longitude, a max power value that the remote IPF module 134 or charging component 214 can draw, a max power value that the remote IPF module 134 or charging component 214 can provide, a current power value, and/or a current state of charge.” Paragraph 0136)

Claim 12:
The cited prior art describes the system of claim 1, wherein the at least one coordinator is operable is collect measurement and verification data from the at least one active grid element at discrete time intervals. (Pollack: “The messages 906 may include, for example, status updates to the information provided in the registration message 903. Such messages 906 may be provided at any time after the initial message 902. In one embodiment, the messages 906 may be provided on a pre-determined time interval basis. In various embodiments, messages 906 may even be sent when the remote IPF module 134 or charging component 214 is connected, but not registered. Such messages 906 may include data that is stored by flow control server 106 for later processing. Also, in some embodiments, messages 904 may be provided in response to a message 902 or 906.” Paragraph 0138; “Power is the rate of energy consumption per interval of time. Power indicates the quantity of energy transferred during a certain period of time, thus the units of power are quantities of energy per unit of time. The power flow meter 824 measures power for a given electric resource 112 across a bidirectional flow--e.g., power from grid 114 to electric vehicle 200 or from electric vehicle 200 to the grid 114. In one implementation, the remote IPF module 134 can locally cache readings from the power flow meter 824 to ensure accurate transactions with the central flow control server 106, even if the connection to the server is down temporarily, or if the server itself is unavailable.” Paragraph 0105)

Claim 13:
The cited prior art describes the system of claim 1, wherein the at least one active grid element is operable to provide telemetry and messaging relating to grid element attributes and/or grid element factors. (Pollack: see the update message 906 to the information in communication 903 providing information such as supply availability of a battery as illustrated in figure 9 and as described in paragraphs 0135, 0136, 0137, 0138; see the router and/or bridge 120 as described in paragraph 0052 and as illustrated in figure 2A; “The messages 906 may include, for example, status updates to the information provided in the registration message 903.” Paragraph 0138; “Communication 903 may include a location identifier scheme, a latitude, a longitude, a max power value that the remote IPF module 134 or charging component 214 can draw, a max power value that the remote IPF module 134 or charging component 214 can provide, a current power value, and/or a current state of charge.” Paragraph 0136)

Claim 14:
The cited prior art describes the system of claim 13, wherein the grid element attributes include at least one of a grid element identifier, a grid element profile, power consumption, instantaneous flows, and historical flows. (Pollack: see the update message 906 to the information in communication 903 providing information such as supply availability of a battery as illustrated in figure 9 and as described in paragraphs 0135, 0136, 0137, 0138; see the router and/or bridge 120 as described in paragraph 0052 and as illustrated in figure 2A; “The messages 906 may include, for example, status updates to the information provided in the registration message 903.” Paragraph 0138; “Communication 903 may include a location identifier scheme, a latitude, a longitude, a max power value that the remote IPF module 134 or charging component 214 can draw, a max power value that the remote IPF module 134 or charging component 214 can provide, a current power value, and/or a current state of charge.” Paragraph 0136)

Claim 15:
The cited prior art describes an apparatus for electric power grid management, comprising: (Pollack: “An embodiment for a method for managing electric resources via a smart charging benefit analysis includes determining a smart charging benefit, which is a benefit provided by an energy management system that manages electric resources.” Paragraph 0008; see the power grid 114 as illustrated in figure 1; “Upon establishing a connection, the remote IPF module 134 or charging component 214 may register with flow control server 106 through a subsequent communication 903.” Paragraph 0136; “In one embodiment, messages 904 may include a command setting, a power level and/or a ping to determine whether the remote IPF module 134 or charging component 214 is still connected.” Paragraph 0137)
at least one active grid element connected to an electric power grid and at least one server associated with the electric power grid; (Pollack: see the remote IPF module 134 as illustrated in figure 1; see the bridge 120 and connection locality module 120 (i.e., server) sending and receiving messages as described in paragraph 0052 and as illustrated in figure 2A; “FIG. 3 shows another implementation of the connection locality module 210 of FIG. 2, in greater detail. In FIG. 3, an electric resource 112 has an associated remote IPF module 134, including a bridge 120. The power cord 208 connects the electric resource 112 to the power grid 114 and also to the connection locality module 210 in order to communicate with the flow control server 106.” Paragraph 0051; “FIG. 9 illustrates a resource communication protocol. As shown, a remote IPF module 134 or charging component 214 may be in communication with a flow control server 106 over the Internet 104 or another networking fabric or combination of networking fabrics. In various embodiments, a protocol specifying an order of messages and/or a format for messages may be used to govern the communications between the remote IPF module 134 or charging component 214 and flow control server 106.” Paragraph 0133)
wherein the at least one active grid element is operable for network-based communication with the at least one server and is operable to automatically communicate messages to the at least one server; (Pollack: see the remote IPF module 134 as illustrated in figure 1; see the bridge 120 and connection locality module 120 (i.e., server) sending and receiving messages as described in paragraph 0052 and as illustrated in figure 2A; “FIG. 3 shows another implementation of the connection locality module 210 of FIG. 2, in greater detail. In FIG. 3, an electric resource 112 has an associated remote IPF module 134, including a bridge 120. The power cord 208 connects the electric resource 112 to the power grid 114 and also to the connection locality module 210 in order to communicate with the flow control server 106.” Paragraph 0051; “FIG. 9 illustrates a resource communication protocol. As shown, a remote IPF module 134 or charging component 214 may be in communication with a flow control server 106 over the Internet 104 or another networking fabric or combination of networking fabrics. In various embodiments, a protocol specifying an order of messages and/or a format for messages may be used to govern the communications between the remote IPF module 134 or charging component 214 and flow control server 106.” Paragraph 0133)
wherein the at least one active grid element is operable to actively function within the electric power grid; (Pollack: see the registration as illustrated in figure 9 and as described in paragraph 0135; “Upon establishing a connection, the remote IPF module 134 or charging component 214 may register with flow control server 106 through a subsequent communication 903.” Paragraph 0136; “Upon plugging in, the electric resource 112 may communicate with the directory server 602, providing the directory server 112 with a resource identifier and/or a location identifier.  Based on this information, the directory server 602 may respond, identifying which flow control center 102/102' to use.” Paragraph 0079)
wherein the at least one coordinator is operable to provide telemetry and revenue grade metrology to provide measurement and verification generated by least one smart meter for the at least one active grid element; and (Pollack: see the update message 906 to the information in communication 903 providing information such as supply availability of a battery as illustrated in figure 9 and as described in paragraphs 0135, 0136, 0137, 0138; see the router and/or bridge 120 as described in paragraph 0052 and as illustrated in figure 2A; “The messages 906 may include, for example, status updates to the information provided in the registration message 903.” Paragraph 0138; “Communication 903 may include a location identifier scheme, a latitude, a longitude, a max power value that the remote IPF module 134 or charging component 214 can draw, a max power value that the remote IPF module 134 or charging component 214 can provide, a current power value, and/or a current state of charge.” Paragraph 0136; “The communicative power flow controller 806 also includes a bidirectional power flow meter 824 that tracks power transfer to and from each electric resource 112, in this case the battery bank 202 of an electric vehicle 200.” Paragraph 0090; “Power is the rate of energy consumption per interval of time. Power indicates the quantity of energy transferred during a certain period of time, thus the units of power are quantities of energy per unit of time. The power flow meter 824 measures power for a given electric resource 112 across a bidirectional flow--e.g., power from grid 114 to electric vehicle 200 or from electric vehicle 200 to the grid 114. In one implementation, the remote IPF module 134 can locally cache readings from the power flow meter 824 to ensure accurate transactions with the central flow control server 106, even if the connection to the server is down temporarily, or if the server itself is unavailable.” Paragraph 0105; “Power is the rate of energy consumption per interval of time. Power indicates the quantity of energy transferred during a certain period of time, thus the units of power are quantities of energy per unit of time. The power flow meter 824 measures power for a given electric resource 112 across a bidirectional flow--e.g., power from grid 114 to electric vehicle 200 or from electric vehicle 200 to the grid 114. In one implementation, the remote IPF module 134 can locally cache readings from the power flow meter 824 to ensure accurate transactions with the central flow control server 106, even if the connection to the server is down temporarily, or if the server itself is unavailable.” Paragraph 0105)
wherein the at least one smart meter includes at least one interval data recorder (IDR) that provides at least one profile and/or at least one command to be executed by the at least one active grid element. (Pollack: “The communicative power flow controller 806 also includes a bidirectional power flow meter 824 that tracks power transfer to and from each electric resource 112, in this case the battery bank 202 of an electric vehicle 200.” Paragraph 0090; “These above-listed components may vary among different implementations of the communicative power flow controller 806, but implementations typically include:” paragraph 0091; “executing pre-programmed or learned behaviors when the electric resource 112 is offline (not connected to Internet 104, or service is unavailable);” paragraph 0099; “storing locally-cached behavior profiles for "roaming" connectivity (what to do when charging on a foreign system, i.e., when charging in the same utility territory on a foreign meter or in a separate utility territory, or in disconnected operation, i.e., when there is no network connectivity);” paragraph 0100; “metering power-flow information and caching meter data during offline operation for later transaction.” Paragraph 0102; “Power is the rate of energy consumption per interval of time. Power indicates the quantity of energy transferred during a certain period of time, thus the units of power are quantities of energy per unit of time. The power flow meter 824 measures power for a given electric resource 112 across a bidirectional flow--e.g., power from grid 114 to electric vehicle 200 or from electric vehicle 200 to the grid 114. In one implementation, the remote IPF module 134 can locally cache readings from the power flow meter 824 to ensure accurate transactions with the central flow control server 106, even if the connection to the server is down temporarily, or if the server itself is unavailable.” Paragraph 0105)

Claim 16:
The cited prior art describes the apparatus of claim 15, wherein the at least one coordinator operable to route messages between the at least one active grid element and the at least one server. (Pollack: see the router and/or bridge 120 as described in paragraph 0052 and as illustrated in figure 2A)

Claim 17:
The cited prior art describes the apparatus of claim 16, wherein the at least one coordinator is operable for communication of telemetry, settlement, and tracking for the at least one active grid element. (Pollack: see the router and/or bridge 120 as described in paragraph 0052 and as illustrated in figure 2A; see the update message 906 to the information in communication 903 providing information such as supply availability of a battery as illustrated in figure 9 and as described in paragraphs 0135, 0136, 0137, 0138; see the router and/or bridge 120 as described in paragraph 0052 and as illustrated in figure 2A; “The messages 906 may include, for example, status updates to the information provided in the registration message 903.” Paragraph 0138; “Communication 903 may include a location identifier scheme, a latitude, a longitude, a max power value that the remote IPF module 134 or charging component 214 can draw, a max power value that the remote IPF module 134 or charging component 214 can provide, a current power value, and/or a current state of charge.” Paragraph 0136)

Claim 18:
The cited prior art describes a method for electric power grid management, comprising: (Pollack: “An embodiment for a method for managing electric resources via a smart charging benefit analysis includes determining a smart charging benefit, which is a benefit provided by an energy management system that manages electric resources.” Paragraph 0008; see the power grid 114 as illustrated in figure 1; “Upon establishing a connection, the remote IPF module 134 or charging component 214 may register with flow control server 106 through a subsequent communication 903.” Paragraph 0136; “In one embodiment, messages 904 may include a command setting, a power level and/or a ping to determine whether the remote IPF module 134 or charging component 214 is still connected.” Paragraph 0137)
providing at least one active grid element constructed and configured for network-based communication with at least one server and (Pollack: see the remote IPF module 134 as illustrated in figure 1; see the bridge 120 and connection locality module 120 (i.e., server) sending and receiving messages as described in paragraph 0052 and as illustrated in figure 2A; “FIG. 3 shows another implementation of the connection locality module 210 of FIG. 2, in greater detail. In FIG. 3, an electric resource 112 has an associated remote IPF module 134, including a bridge 120. The power cord 208 connects the electric resource 112 to the power grid 114 and also to the connection locality module 210 in order to communicate with the flow control server 106.” Paragraph 0051; “The flow control server 106 includes a connection manager 702 to communicate with electric resources 112, a prediction engine 704 that may include a learning engine 706 and a statistics engine 708, a constraint optimizer 710, and a grid interaction manager 712 to receive grid control signals 714.” Paragraph 0084; “FIG. 9 illustrates a resource communication protocol. As shown, a remote IPF module 134 or charging component 214 may be in communication with a flow control server 106 over the Internet 104 or another networking fabric or combination of networking fabrics. In various embodiments, a protocol specifying an order of messages and/or a format for messages may be used to govern the communications between the remote IPF module 134 or charging component 214 and flow control server 106.” Paragraph 0133)
at least one coordinator operable to route messages between the at least one active grid element and the at least one server; (Pollack: see the router and/or bridge 120 as described in paragraph 0052 and as illustrated in figure 2A)
the at least one coordinator communicating telemetry and revenue grade metrology to the at least one server to provide measurement and verification generated by at least one smart meter for the at least one active grid element; and  (Pollack: see the update message 906 to the information in communication 903 providing information such as supply availability of a battery as illustrated in figure 9 and as described in paragraphs 0135, 0136, 0137, 0138; see the router and/or bridge 120 as described in paragraph 0052 and as illustrated in figure 2A; “The messages 906 may include, for example, status updates to the information provided in the registration message 903.” Paragraph 0138; “Communication 903 may include a location identifier scheme, a latitude, a longitude, a max power value that the remote IPF module 134 or charging component 214 can draw, a max power value that the remote IPF module 134 or charging component 214 can provide, a current power value, and/or a current state of charge.” Paragraph 0136; “The communicative power flow controller 806 also includes a bidirectional power flow meter 824 that tracks power transfer to and from each electric resource 112, in this case the battery bank 202 of an electric vehicle 200.” Paragraph 0090; “Power is the rate of energy consumption per interval of time. Power indicates the quantity of energy transferred during a certain period of time, thus the units of power are quantities of energy per unit of time. The power flow meter 824 measures power for a given electric resource 112 across a bidirectional flow--e.g., power from grid 114 to electric vehicle 200 or from electric vehicle 200 to the grid 114. In one implementation, the remote IPF module 134 can locally cache readings from the power flow meter 824 to ensure accurate transactions with the central flow control server 106, even if the connection to the server is down temporarily, or if the server itself is unavailable.” Paragraph 0105)
the at least one coordinator communicating at least one function message for the at least one active grid element, (Pollack: see the registration as illustrated in figure 9 and as described in paragraph 0135; “Upon establishing a connection, the remote IPF module 134 or charging component 214 may register with flow control server 106 through a subsequent communication 903.” Paragraph 0136; “Upon plugging in, the electric resource 112 may communicate with the directory server 602, providing the directory server 112 with a resource identifier and/or a location identifier.  Based on this information, the directory server 602 may respond, identifying which flow control center 102/102' to use.” Paragraph 0079)
wherein the at least one function message includes a predetermined, intended function for the at least one active grid element. (Pollack: “Upon establishing a connection, the remote IPF module 134 or charging component 214 may register with flow control server 106 through a subsequent communication 903. Communication 903 may include a location identifier scheme, a latitude, a longitude, a max power value that the remote IPF module 134 or charging component 214 can draw, a max power value that the remote IPF module 134 or charging component 214 can provide, a current power value, and/or a current state of charge.” Paragraph 0136; “storing locally-cached behavior profiles for "roaming" connectivity (what to do when charging on a foreign system, i.e., when charging in the same utility territory on a foreign meter or in a separate utility territory, or in disconnected operation, i.e., when there is no network connectivity);” paragraph 0100)

Claim 20:
The cited prior art describes the method of claim 18, further comprising the at least one active grid element providing telemetry and messaging relating to grid element attributes and/or grid element factors. (Pollack: see the update message 906 to the information in communication 903 providing information such as supply availability of a battery as illustrated in figure 9 and as described in paragraphs 0135, 0136, 0137, 0138; see the router and/or bridge 120 as described in paragraph 0052 and as illustrated in figure 2A; “The messages 906 may include, for example, status updates to the information provided in the registration message 903.” Paragraph 0138; “Communication 903 may include a location identifier scheme, a latitude, a longitude, a max power value that the remote IPF module 134 or charging component 214 can draw, a max power value that the remote IPF module 134 or charging component 214 can provide, a current power value, and/or a current state of charge.” Paragraph 0136)



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 3 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Publication No. 2011/0015799 (Pollack) (cited by Applicant) in view of U.S. Patent Publication No. 2010/0191862 (Forbe862) (cited by Applicant).


Claim 3:
Pollack does not explicitly describe a priority as described below.  However, Forbes862 teaches the priority as described below.  
The cited prior art describes the system of claim 1, 
wherein the at least one coordinator differentiates messages required to route supply, demand, and transmission/distribution capacity from other messages, and (Forbe862: “When using Internet Protocol Version 6 ( IPv6), regulated traffic is indicated by setting the priority bit in the message header, whereas unregulated traffic is indicated by not setting the priority bit in the header.” Paragraph 0054; Methods for prioritizing load management messages on IP-based networks utilizing an Active Load Directory and IP capable two-way gateway, Abstract; prioritizing incoming and outgoing load management messages received at a gateway of the system, to ensure that all regulated load management messages are processed before general Internet Protocol (IP) traffic paragraph 0003; a flag indicating whether or not the data is priority paragraph 0069; Pollack: see the router and/or bridge 120 as described in paragraph 0052 and as illustrated in figure 2A; “Upon establishing a connection, the remote IPF module 134 or charging component 214 may register with flow control server 106 through a subsequent communication 903. Communication 903 may include a location identifier scheme, a latitude, a longitude, a max power value that the remote IPF module 134 or charging component 214 can draw, a max power value that the remote IPF module 134 or charging component 214 can provide, a current power value, and/or a current state of charge.” Paragraph 0136; “In FIG. 2A, a location-specific connection locality module 210 performs the function of network access point--in this case, the Internet access point. A bridge 120 intervenes between the receptacle 204 and the network access point so that the power cord 208 can also carry network communications between the electric vehicle 200 and the receptacle 204. With such a bridge 120 and connection locality module 210 in place in a connection location, no other special wiring or physical medium is needed to communicate with the remote IPF module 134 of the electric vehicle 200 other than a conventional power cord 208 for providing residential line current at any conventional voltage. Upstream of the connection locality module 210, power and communication with the electric vehicle 200 are resolved into the powerline 206 and an Internet cable 104.” Paragraph 0043)
wherein the supply, demand, and transmission/distribution capacity messages are prioritized over the other messages. (Forbe862: “When using Internet Protocol Version 6 ( IPv6), regulated traffic is indicated by setting the priority bit in the message header, whereas unregulated traffic is indicated by not setting the priority bit in the header.” Paragraph 0054; Methods for prioritizing load management messages on IP-based networks utilizing an Active Load Directory and IP capable two-way gateway, Abstract; prioritizing incoming and outgoing load management messages received at a gateway of the system, to ensure that all regulated load management messages are processed before general Internet Protocol (IP) traffic paragraph 0003; a flag indicating whether or not the data is priority paragraph 0069; Pollack: see the router and/or bridge 120 as described in paragraph 0052 and as illustrated in figure 2A; “Upon establishing a connection, the remote IPF module 134 or charging component 214 may register with flow control server 106 through a subsequent communication 903. Communication 903 may include a location identifier scheme, a latitude, a longitude, a max power value that the remote IPF module 134 or charging component 214 can draw, a max power value that the remote IPF module 134 or charging component 214 can provide, a current power value, and/or a current state of charge.” Paragraph 0136; “In FIG. 2A, a location-specific connection locality module 210 performs the function of network access point--in this case, the Internet access point. A bridge 120 intervenes between the receptacle 204 and the network access point so that the power cord 208 can also carry network communications between the electric vehicle 200 and the receptacle 204. With such a bridge 120 and connection locality module 210 in place in a connection location, no other special wiring or physical medium is needed to communicate with the remote IPF module 134 of the electric vehicle 200 other than a conventional power cord 208 for providing residential line current at any conventional voltage. Upstream of the connection locality module 210, power and communication with the electric vehicle 200 are resolved into the powerline 206 and an Internet cable 104.” Paragraph 0043)
One of ordinary skill in the art would have recognized that applying the known technique of Pollack, namely, energy device management and registration system, with the known techniques of Forbes862, namely, energy device management system, would have yielded predictable results and resulted in an improved system.  Accordingly, applying the teachings of Pollack to register devices on a network for management of the devices with the teachings of Forbes862 to manage energy of devices on a network using communication would have been recognized by those of ordinary skill in the art as resulting in an improved energy management system (i.e., managing devices based on different parameters and different communication techniques of Pollack based on the teachings communication among devices in Forbes862).

Claim 19:
Pollack does not explicitly describe a priority as described below.  However, Forbes862 teaches the priority as described below.  
The cited prior art describes the method of claim 18, wherein the at least one function message indicates a priority. (Forbe862: “When using Internet Protocol Version 6 ( IPv6), regulated traffic is indicated by setting the priority bit in the message header, whereas unregulated traffic is indicated by not setting the priority bit in the header.” Paragraph 0054; Methods for prioritizing load management messages on IP-based networks utilizing an Active Load Directory and IP capable two-way gateway, Abstract; prioritizing incoming and outgoing load management messages received at a gateway of the system, to ensure that all regulated load management messages are processed before general Internet Protocol (IP) traffic paragraph 0003; a flag indicating whether or not the data is priority paragraph 0069)
Pollack and Forbes862 are combinable for the same rationale as set forth above with respect to claim 3.


Claims 5-6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Publication No. 2011/0015799 (Pollack) (cited by Applicant) in view of U.S. Patent Publication No. 2012/0253540 (Coyne) (cited by Applicant).


Claim 5:
Pollack does not explicitly describe the database as described below.  However, Coyne teaches the database for receiving registration data as described below.  
The cited prior art describes the system of claim 1, further comprising a multiplicity of databases constructed and configured for network-based communication for receiving measurement and verification data from a multiplicity of active grid elements. Coyne: see the register device 102l, 102m, 102g  and storing of data in the historian 28 and power grid model 22 as illustrated in figure 1 and as described in paragraph 0028; see the memory devices 94, 95 of a computer apparatus 90 as illustrated in figure 4 and as described in paragraph 0038; Pollack: “The flow control server 106 may further include a database/information warehouse 716, a web server 718 to present a user interface to electric resource owners 408, grid operators 404, and electrical connection location owners 410; a contract manager 720 to negotiate contract terms with energy markets 412, and an information acquisition engine 414 to track weather, relevant news events, etc., and download information from public and private databases 722 for predicting behavior of large groups of the electric resources 112, monitoring energy prices, negotiating contracts, etc.” paragraph 0084)
One of ordinary skill in the art would have recognized that applying the known technique of Pollack, namely, energy device management and registration system, with the known techniques of Coyne, namely, energy grid device commissioning method and system, would have yielded predictable results and resulted in an improved system.  Accordingly, applying the teachings of Pollack to register devices on a network for management of the devices with the teachings of Coyne to register devices on a network for management would have been recognized by those of ordinary skill in the art as resulting in an improved energy management system (i.e., managing devices based on different parameters of Pollack based on the teachings managing devices in Coyne).

Claim 6:
Pollack does not explicitly describe the database as described below.  However, Coyne teaches the database as described below.  
The cited prior art describes the system of claim 5, wherein a multiplicity of servers operating the multiplicity of databases exchange information associated with the multiplicity of active grid elements including the at least one active grid element for affecting electric grid operations, reporting, stabilization, and/or grid services settlement. (Coyne: see the information configuration for the commission 208 of a smart device into service including smart device unique identifier, a location identifier, measurement locations and types of measurements and the like that is used to generate measurement tags 230 and measurement points 232 along with a power grid model 22 as illustrated in figures 1, 2 and as described in paragraph 0028; see the publishing of the message 228 including an electrical network point location from the device gateway to the backend IT subsystems as illustrated in figure 2 and as described in paragraph 0028; “In response, the GUI transmits (to a device gateway such as device gateway 18 of FIG. 1) a commissioning message (e.g., an xml commissioning message comprising all device configurations for the smart device, a device configuration that complies with industry standard IEC61850 SCL, etc) comprising all configuration details generated in step 202.” Paragraph 0028; Pollack: “The flow control server 106 may further include a database/information warehouse 716, a web server 718 to present a user interface to electric resource owners 408, grid operators 404, and electrical connection location owners 410; a contract manager 720 to negotiate contract terms with energy markets 412, and an information acquisition engine 414 to track weather, relevant news events, etc., and download information from public and private databases 722 for predicting behavior of large groups of the electric resources 112, monitoring energy prices, negotiating contracts, etc.” paragraph 0084)
Pollack and Coyne are combinable for the same rationale as set forth above with respect to claim 5.


Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Publication No. 2011/0015799 (Pollack) (cited by Applicant) in view of U.S. Patent Publication No. 2007/0043478 (Ehlers).


Claim 8:
Pollack does not explicitly describe a head end as described below.  However, Ehlers teaches the head end as described below.  
The cited prior art describes the system of claim 1, wherein the at least one coordinator includes at least one advanced metering infrastructure (AMI) head end. (Ehlers: “The gateway node 1.10D provides two way communication between the gateway 1.10D and each other node 1.10A, 1.10B, 1.10C and between the gateway node 1.10D and a utility control system 1.12. It should be noted that although there are only one of each the devices 1.08A, 1.08B, 1.08C, shown, there may be any number of each type of device 1.08A, 1.08B, 1.08C (including zero).” Paragraph 0062; “The load metering node 1.10A, in general, measures the instantaneous power being delivered (typically, in kWh) to the associated metered device 1.08A. The load metering node 1.10A may also determine the total power delivered to the metered device 1.08A over a predetermined period of time, e.g., every 15 or 20 minutes. Information related to the instantaneous power being delivered and the accumulated power is delivered to utility 1.06 via the gateway control node 1.10D. For example, the metered device 1.08A may be an electricity meter which measures all power being supplied to the customer site 1.04.” paragraph 0063)
One of ordinary skill in the art would have recognized that applying the known technique of Pollack, namely, energy device management and registration system, with the known techniques of Ehlers, namely, energy system management, would have yielded predictable results and resulted in an improved system.  Accordingly, applying the teachings of Pollack to register devices on a network for management of the devices with the teachings of Ehlers to use a variety of control mechanisms for devices would have been recognized by those of ordinary skill in the art as resulting in an improved energy management system (i.e., managing devices using various controllers of Pollack based on the teachings of device management using various controllers in Ehlers).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E EVERETT whose telephone number is (571)272-2851. The examiner can normally be reached Monday-Friday 8:00 am to 5:00 pm (Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Christopher E. Everett/Primary Examiner, Art Unit 2116